Motion by petitioner to clarify decision of this court dated October 21, 1968, and for alternative relief. Motion granted to the following extent: Decision dated October 21, 1968 (30 A D 2d 973) amended by adding the following language at the end of .the final paragraph thereof: “If, on the other hand, it should appear that there were two separate and distinct grounds for the Commission’s refusal, ,the mere fact that petitioner can comply with the 100-foot requirement would not appear to warrant the annulment because we cannot say, on the record before us, that the Commission acted arbitrarily in finding that there had not been such a change in circumstances as to warrant the annulment.” Order of the same date amended accordingly. *757In all other respects motion denied. Beldock, P. J., Christ, Brennan, Munder and Martuseello, J.J., concur.